Sherwood, J.,
Cohourrihg.—I have no doubt that the relator is entitled to the relief he seeks, whether as a citizen or whether as a contestant. For the latter purpose he states, such facts as entitle him to a standing in court, and to the enforcement of the specific right to which he lays claim. For the former purpose the simple allegation that petitioner is a citizen, without more, is the sesame which unlocks the gate of mandatory Authority whenever an officer, whose functions are merely ministerial, refuses to perform his office and thereby causes detriment to the public interest.’ On this point an accepted authority says : “Where the question is one of public right and the object of the mandamus is to procure the enforcement of a public duty, the people are regarded as the real party, and the relator at whose instigation the proceedings are .instituted, need not show ■that he has any legal or special interest in the result, it being sufficient to show .that he is a citizen and as such interested in the execution of the laws.” And after citing numerous authorities in support of the position, the author adverts to the views to the contrary taken in some 'of the states, and then observes : “However satisfactory the reasoning of the courts in the states here referred to *626may appear, the undoubted weight of authority supports the doctrine as laid down in the preceding section.” High Extra. Leg. Rem. (2 Ed.) secs. 431, 432, and cases cited; 15. sec. 416. And in a subsequent section the learned writer cites instances where a private citizen has been permitted to assume the role of relator in proceedings by mandamus to compel municipal authorities to maintain and keep open a bridge, these being legal duties of the authorities ; to compel highway commissioners to comply with their duty in opening a public road; and in other matters of the enforcement of a strictly public right .as ex. gr., the canvassing of election returns, a case very ■closely analogous to the case at bar, any citizen may be relator inmadamus proceedings. And in the same section it is observed in immediate connection with these instances : ££ In all such cases the refusal of the officers to act is no more the concern of one citizen than of another and it is the right, if not the duty, of every citizen to interfere .and see that the public grievance is remedied. * * * And the rule, as sometimes stated, that the relator must show an individual right to the thing sought, is to be taken as applicable only to cases where individual interests are affected, and it has no .reference to cases where the interest is common to the whole community, or to the public at large.” It. sec. 433, and 9 Cent. L. J. 362.
The cases cited to uphold the doctrine just announced yield it the most abundant support and leave no doubt of the stable basis op which it rests. A recent case, that of Ferry v. Williams, 41 N. J. Law, 332, adds to the weight of judicial decision. In that case a citizen of Orange being desirous to know whether the charter provisions of that town had been observed in respect to licensing saloons, requested of the collector an inspection of the letters on which the licenses had been granted. This request being denied by the collector and the common council, on appeal to them, backing him therein, the citizen thereupon applied to the Supreme Court of the *627state for a mandamus to compel the desired inspection ; and although he showed, as remarked by Dixon, J., “no ■ interest to be subservéd by an inspection of these letters, except that common interest-which every citizen has in the enforcement of the laws and ordinances of the community wherein he dwells,” the court awarded a peremptory writ after a full and exhaustive discussion of the authorities and of the principle of law which they assert. In the case just cited, the relator asserted that he had the right of inspecting the letters, and the collector denied this, and this was the point in judgment, and the learned judge, who delivered the opinion of the court, expressly states that whether such a right existed, depended on general principles, “since the statutes of the state are silent upon the subject; ” and it was then ruled that the letters were documents of a public nature, which relator, by reason of his common interest in the enforcement of the laws, had the right to inspect.
And the remark of Lord Denman in Rex v. Justices, etc., 6 A. & E. 84, is there approvingly quoted, that: ‘£ The court is by no means disposed to narrow its authority to enforce by mandamus the production of every document of a public nature in which any citizen can prove himself to be interested. For such persons, indeed, every officer appointed by law to keep records, ought to deem himself for that purpose a trustee.” The case cited from New Jersey is well nigh decisive of the one at bar on both these points: First. The right of citizenship alone conferring the right of relatorship in cases of this sort. Second. That the poll books are public records and open as such to every citizen’s inspection. That the first point is settled by the authorities quoted is abundantly clear. This being true, the second, though not expressly ruled, would seem logically to follow; for surely a poll book or things of that nature ought to occupy fully as high a documentary plane as do letters on which a saloon license is granted. To my mind, however, the *628second point is quite too plain for discusssion and needs» neither argument nor authority in its support. The records being public ones ; records pertaining to the preservation of the evidence of the exercise of one of the highest and most sacred rights of a freeman; a right which constitutes the foundation stone of American liberty and national government, it is not too much to say that the right, within all reasonable bounds, of inspecting such records is no less broad than the right of citizenship on which it rests.
And it may be further observed, that though, undoubtedly, a contestant or citizen in the circumstances of this case, might have his action on the bond of an officer who gives bond, or his ordinary action against the recorder of voters, yet this does not by any means supersede or preclude resort to mandamus; for the reason, and the test in such cases is that mandamus is the only remedy which will secure to the party complaining, the specific relief to which, as already announced, he is clearly entitled. High Extr. Leg. Rem., sec. 82, and cases cited. For these reasons the judgment should, in my opinion, be affirmed. I have deemed it best in this, separate opinion to place the right of relator to a peremptory writ on the right of citizenship as well as on that of being a contestant; for if his right to inspection of the poll books, etc., is made to turn alone on his claim • as a contestant, as I understand the majority opinion to» go, and there should be no form in which contestant can try his right in that respect, as is expressly alleged in the return, it is quite too obvious for discussion that a peremptory writ would be fruitless, and should, therefore, be denied.
Henry, C. J., concurs with me.